Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3 (Figure 3) in the reply filed on 1/6/2022 is acknowledged. In the reply, Applicant indicated that claims 1, 2, 3, 6 and 7 correspond to elected Species 3, therefore claims 4, 5 and 8-19 are withdrawn from consideration. Upon further consideration of the claims, it appears that claims 2-3 are do not correspond to the elected Species 3 (Figure 3). Claim 2 defines “said first pair and said second pair are horizontally separated relative to each other by at least two of a constant horizontal separation dimension, a regular increasing horizontal separation dimension, a regular decreasing horizontal separation dimension, both a regular increasing horizontal separation dimension and regular decreasing horizontal separation dimension, an irregular increasing horizontal separation dimension, an irregular decreasing horizontal separation dimension, and both an irregular increasing horizontal separation dimension and irregular decreasing horizontal separation dimension in any combination”, however, elected Species 3 (Figure 3) shows at most one of a regular decreasing horizontal separation dimension or an irregular decreasing horizontal separation dimension. Neither the specification nor the drawings describe Figure 3 as having at least two of the separation dimensions defined in claim 2. Similarly, claim 3 defines “said first pair and said second pair are horizontally separated relative to each other by at least three of a constant horizontal separation dimension, a regular increasing horizontal separation dimension, a regular decreasing horizontal separation dimension, both a regular increasing horizontal separation dimension and regular decreasing horizontal separation dimension, an irregular increasing horizontal separation dimension, an irregular decreasing horizontal separation dimension, and both an irregular increasing horizontal separation at most one of a regular decreasing horizontal separation dimension or an irregular decreasing horizontal separation dimension. Neither the specification nor the drawings describe Figure 3 as having at least two of the separation dimensions defined in claim 3. Therefore, claims 2-3 are also withdrawn from consideration. Claims 2- 5 and 8-19 are withdrawn from consideration at this time.
The traversal is on the ground(s) that the embodiment of asserted species 1, Figure 1 is a sub- combination with respect to the elected species 3 and claim 1. Applicant respectfully asserts that species 1 of Figure 1 is not independent and is not distinct relative to the claimed species 3 of Figure 3. This is not found persuasive because Species 1 and 3 are independent and distinct since Species 1 comprises a carrier tape with device pockets and dummy pockets, wherein the device pockets and dummy pockets are the same shape, vertically below one another and have equal separation between one another; and Species 3 comprises a carrier tape with device pockets and dummy pockets, wherein the device pockets and dummy pockets are the same shape, vertically below one another and have unequal separation between one another. The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2004/0124119) in view of Agari (US 2006/0108259).
Regarding claim 1, Ahn discloses a carrier tape (See Fig. 5) comprising: an upper edge (top edge in Fig. 5), a lower edge (bottom edge in Fig. 5), and a central portion (portion between the upper and lower edges); a horizontal first row of device pockets (row above 36c in Fig. 5) in said central portion, each of said device pockets having a pocket opening (at 32c) and a first size dimension; a horizontal second row of said device pockets (row of pockets below 36c in Fig. 5), each of said device pockets of said first row being vertically aligned with one of said device pockets (at 40c) of said second row forming a vertically aligned first pair; wherein said device pockets in said first row are separated from said device pockets in said second row by an equal vertical dimension; and wherein said first pair and said second pair are horizontally separated relative to each other by a constant horizontal separation dimension. Ahn discloses the claimed invention except for the horizontal rows having dummy pockets.
However, Agari teaches a carrier tape (See Fig. 1) comprising: an upper edge (top edge at 20 in Fig. 1A), a lower edge (bottom edge in Fig. 1A), and a central portion (portion between the upper and lower edges), a row of device pockets (22) and dummy pockets (24), wherein each of said device pockets (22) having a pocket opening and a first size dimension (Y1), each of said dummy pockets (24) having a having a second size dimension (Y2) which is larger than said first size dimension, for the 
Regarding claim 6, Ahn-Agari discloses said first pair and said second pair are grouped into at least one horizontal set of said first pairs and said second pairs.
Regarding claim 7, Ahn-Agari discloses said first pair and said second pair are grouped into at least one horizontal pattern of said first pairs and said second pairs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735